Title: From George Washington to Charles Lawrence, 26 April 1763
From: Washington, George
To: Lawrence, Charles



Mr Lawrence
[Williamsburg] Virginia 26th April 1763.

Be pleased to send me a genteel sute of Cloaths made of superfine broad Cloth handsomely chosen; I shoud have Inclosed you my measure but in a general way they are so badly taken here that I am convinced it woud be of very little service; I woud have you therefore take measure of a Gentleman who wears well made Cloaths of the following size—to wit—Six feet high & proportionably made; if any thing rather Slender than thick for a Person of that highth with pretty long arms & thighs—You will take care to make the Breeches longer than those you sent me last, & I woud have you keep the measure of the Cloaths you now make by you and if any alteration is required, in my next it shall be pointed out. Mr Cary will pay your Bill—& I am Sir Yr Very Hble Servt

Go: Washington


Note for your further Government and knowledge of my size I have sent the Inclosed—and you must observe that from the Coat end To No. 1 & No. 3 is the size over the breast & hips.

No. 2 over the Belly—&
No. 4 round the Arm—& from the Breeches end
To No. a is for Waistband.
b thick of the Thigh
c upper button hole
d kneeband
e for length of Breeches
therefore if you take measure of a Person about 6 feet high of this bigness, I think you can’t go amiss—you must take notice that the Inclosed is the exact size without any allowance for Seams &ca. Yr &ca


Go: Washington
